Citation Nr: 1024550
Decision Date: 06/03/10	Archive Date: 07/08/10

DOCKET NO.  08-34 393	)	DATE JUN 03 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability (other than left shoulder peritendinitis) claimed as secondary to the service-connected left shoulder pectoral scar. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left shoulder peritendinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel 

INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that rating action, the RO denied service connection for a left shoulder disability (other than peritendinitis), to include as secondary to the service-connected left shoulder pectoral scar.  The RO also declined to reopen a previously denied claim for service connection for left shoulder peritendinitis.  The Veteran appealed the ROs April 2008 rating action to the Board. 

In August 2009, the Board remanded the service connection and new and material evidence claims on appeal to the RO for additional development, to include, but not limited to, scheduling the Veteran for a VA orthopedic examination.  This examination was conducted in January 2001.  An addendum to this examination was provided in February 2010.  Copies of the examination report and addendum are contained in the claims file.  The case has returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for left shoulder peritendinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.





FINDING OF FACT

A left shoulder disorder, currently diagnosed as left shoulder rotator cuff tear, was not incurred in or aggravated by military service or by a service-connected left shoulder pectoral scar. 


CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder disability, currently diagnosed as left shoulder rotator cuff tear, to include as secondary to a service-connected left shoulder pectoral scar, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  

In this regard, in pre and post-adjudication letters, dated in January 2008 and September, October and November 2009, the RO specifically notified the Veteran of the substance of the VCAA including the types of evidence necessary to establish the service connection claim on appeal, respectively, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  As the service connection claim on appeal was readjudicated in a March 2010 Supplemental Statement of the Case (SSOC), the timing deficiency with regard to the September, October and November 2009 letters was cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements in the above-cited September and October 2009 letters.  Id.

Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist the Veteran with his service connection claim discussed in the decision below, aside from a February 1955 service discharge examination report, the Veterans service treatment records (STRS), are not contained in the claims file because they were destroyed by a 1973 fire at a national records depository.  When a Veteran's records are alleged to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the appellant's service records from a variety of sources, including from the appellant himself.  Accordingly, the Board finds that VA exhausted all efforts to obtain the requested service personnel and treatment records.  

Post-service VA and private treatment and examination records, as well as statements of the Veteran and his representative have been obtained and associated the claims file.  

In addition, in January 2010, and pursuant to the Board's August 2009 remand directives, VA examined the Veteran to determine where there was any relationship between any currently diagnosed left shoulder disability and his service-connected left shoulder pectoral scar.  (See August 2009 Board remand, page (pg.) 4).  In February 2010, the VA examiner provided an addendum to the January 2010 examination report.  Copies of the January and February 2010 VA examination report and addendum have been associated with the claims file.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  The report of examination is thorough and consistent with the Veterans treatment records.  Accordingly, it may be considered in deciding his claim.

The Board is satisfied that there was substantial compliance with its August 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a left shoulder disability (other than left shoulder peritendinitis), to include as secondary to the service-connected left shoulder pectoral scar.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2009).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993). The Board notes, in this regard, that 38 C.F.R. § 3.310 was revised, effective October 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2009).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006).  

As will be discussed in the analysis below, the preponderance of the evidence of record is against a finding of a causal relationship between the service-connected left shoulder pectoral scar and the currently diagnosed left shoulder rotator cuff tear.  As such, no action is required to establish the "baseline level of severity" of said disability, and the newly enacted provisions of 38 C.F.R. § 3.310(b) are not directly relevant to this claim.  Accordingly, the Veteran will not be prejudiced by Board action on this issue at the present time, notwithstanding that he has not been notified of the new provisions of 38 C.F.R. § 3.310(b) to date.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has a left shoulder disability (other than left shoulder peritendinitis) that is secondary to the service-connected left shoulder pectoral scar.  Specifically, he maintains that his left rotator cuff was cut during the in-service pectoralis surgery, resulting in his currently diagnosed left rotator cuff tear.  

Aside from a February 1955 service separation examination report, the remainder of the STRS are not of record because they were destroyed by a 1973 fire at a national records depository.  The Veterans upper extremities were evaluated as normal at service separation in February 1955.  A well-healed scar on the left breast was noted.  The examining clinician indicated that the Veteran had undergone an operation on the left breast in 1954.  It was noted that the Veteran had complaints of pain but no underlying clinical pathology.  

The Veteran does not allege, and the records do not show, that his left shoulder disability (other than left shoulder peritendinitis) is directly related to military service, or that arthritis of the left shoulder was manifested to a compensable degree within a year of service discharge.

Post-service clinical records show that the Veteran has been diagnosed with a left shoulder rotator cuff tear.  (See January 2010 VA orthopedic examination report).  Thus, the crux of the Veteran's service connection claim hinges on whether there is evidence showing that the Veterans currently diagnosed left shoulder rotator cuff tear was either caused, or aggravated by, the surgery he underwent in service, or by the service-connected left shoulder pectoral scar.  There are conflicting private and VA opinions regarding the question of the etiological relationship between the Veterans left shoulder rotator cuff tear and the service-connected left shoulder pectoral scar.  

Evidence in support of the claim includes reports, dated in March and May 2008, prepared by J. E. B., M. D. and I. L. G., M. D., FACC, reflecting that the Veteran had limitation of range of motion in the left shoulder that was due to his left pectoralis surgery in service.    

In contrast, in January and February 2010 opinions, a VA examiner opined, after a review of the claims file, to include the above-cited March and May 2008 private reports, as well as a physical evaluation of the left shoulder, that there was no likely relationship between the diagnosed left shoulder rotator cuff tear and the service-connected left shoulder pectoral scar.  There was also no evidence that the above-diagnosed left shoulder disability had been aggravated by the service-connected left shoulder pectoral scar.  (See January and February 2010 VA orthopedic examination report and addendum, respectively).  In reaching this conclusion, the VA examiner opined that had the Veteran cut or torn his rotator cuff during the in-service 1954 pectoral injury/surgery, then his upper extremities would not have been evaluated as normal at service separation in February 1955. 
The VA examiner also pointed to the Veterans own conflicting statements regarding the onset of his left shoulder problems.  For example, the VA examiner stated that in an un-dated letter written in Spanish, the Veteran indicated that he began to have problems with his left side in 1986.  This statement, according to the VA examiner, was in contrast to those made during the January 2010 examination.  At that time the Veteran stated that he had not had any problems with left shoulder strength and pain until 1991, over thirty years after service discharge.  He stated that he woke up one morning with pain and decreased strength in his left shoulder.  The VA examiner also found supportive of the conclusion that the Veterans current left rotator cuff tear was not likely related to his service the fact that the Veteran had worked as a police officer without any left shoulder problems for over three decades after  service discharge in 1955.  Overall, the VA examiner determined that there was no direct relationship with the area of the in-service surgery to the left pectoral region and the supraspinatous muscle or tendon (rotator cuff).  Thus, it was not anatomically feasible to have cut the left rotator cuff during the in-service left pectoralis surgery, as alleged by the Veteran.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

After a review of the evidence as a whole, the Board finds the January and February 2010 VA opinion and addendum against the claim to be more probative than the March and May 2008 private reports that support the claim.

There is no evidence that the private physicians findings were based upon a review of the claims file, to include the February 1955 service separation examination report, reflecting that the Veterans upper extremities were evaluated as normal.  Thus, it appears that the private physicians based their opinions solely upon the Veterans statements regarding the history of his injury.  In contrast to the private opinions, the January 2010 VA examiner based his opinion on the fact that the Veterans upper extremities were evaluated as normal at service discharge in February 1955, as well as the Veterans conflicting statements as to the exact onset of his left shoulder pain and decreased range of motion and the fact that he had worked as a police officer for over three decades without any left shoulder problems after service discharge.  Because a review of the claims file would have included review of the report of examination upon separation from service demonstrating a normal left shoulder, the review of the claims file in this case is significant.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion may not be discounted solely because the examiner did not review the claims file).

While the Veteran is competent to testify that he has experienced left shoulder pain for many years, he is not competent to relate that pain to the surgery he underwent in service or to the resulting service-connected scar, including by way of aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  The Veteran is not competent to provide the medical nexus, and a probative opinion relating the current left rotator cuff tear to his surgery and/or scar is not of record.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, service connection for a left rotator cuff tear is not warranted on a secondary basis.

Neither is service connection for a left rotator cuff tear warranted on a direct basis.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the preponderance of the evidence is against a finding establishing a medical nexus between military service and the Veterans left rotator cuff tear.  Thus, service connection on a direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  As noted above, the VA examiner determined that had the Veterans left rotator cuff tear been present at the time of his separation from service, his left upper extremity would not have been evaluated as normal at service separation.  

In sum, the evidence does not support a finding that the Veteran's left rotator cuff tear is related to his service, or to any aspect thereof, including his service-connected left pectoral scar.  As the preponderance of the evidence is against the Veteran's claim for service connection, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder rotator cuff tear, to include as secondary to the service-connected pectoral scar, is denied.





REMAND

In September and October 2009 and pursuant to the Board's August 2009 remand directives, the RO sent the Veteran letters in compliance with the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006).  In both of these letters, the RO mistakenly identified the April 2008 rating decision as the last final rating decision when a January 1992 rating decision is the final unappealed decision with respect to the claim for service connection for left shoulder peritendinitis.  (See January 1992 rating action).  By a January 1992 final and unappealed rating decision, the RO denied service connection claim for this disability because there was no evidence that it was incurred in or aggravated by military service. 

On remand, the Veteran should be provided with a corrective notification letter in compliance with the VCAA and Kent.

(Please note, this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  With respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left shoulder peritendinitis, the RO/AMC must provide the Veteran with a notice letter which complies with the notification requirements of the VCAA, as amplified by Kent (i.e., the last final and unappealed rating decision was issued in January 1992, not April 2008).  Specifically, the letter must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim for service connection for left shoulder peritendinitis (describes what new and material evidence is under the current standard); and (2) notify the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (an opinion relating his left shoulder peritendinitis to his period of active service, to an event or injury in service, or to a service-connected disability).

2.  After completing the above action, the new and material evidence claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


